Citation Nr: 1735054	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  94-44 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cardiac disability, to include as secondary to service-connected bilateral varicose veins and/or service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from March 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction was later transferred to the RO in New York, New York.

The Board initially denied the claim in October 1998.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2000 Memorandum Decision, the Court vacated and remanded the Board's decision for further development.  The Board again denied the claim in September 2002.  The denial was vacated in a February 2003 Joint Motion for Remand (JMR).  In June 2004 and January 2005, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, the Board again denied the claim in November 2006.  In an October 2009 JMR, the Court again vacated the Board's denial and remanded the matter for compliance with the instructions in the JMR.  The Board then remanded the case for additional development in November 2010 and June 2013, and most recently in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this issue on appeal.

This matter has a long procedural history and was most recently remanded in March 2015 to obtain VA ischemic heart disease and hypertension examinations.  The Veteran, who resides in Bolivia, failed to report for the scheduled examinations; however, his representative reported in a May 2017 Brief that he would be in the United States beginning in June.  Therefore, another attempt should be made to schedule the requested examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the telephone number in Florida, as listed in the May 2017Appellate Brief, and verify his current mailing address.  If attempts to reach the Veteran at this telephone number are unsuccessful, undertake additional efforts to verify his current mailing address, to include contacting his representative for assistance.  See Appellate Brief, dated May 25, 2017.

2.  Next, send the Veteran a VCAA notice letter at his current mailing address, to include the evidence necessary to substantiate his claim of entitlement to service connection for a cardiac disability secondary to service-connected bilateral varicose veins and/or service-connected psychiatric disability. 

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from May 2013 forward.

4.  After obtaining the above treatment records, schedule the Veteran for an Ischemic Heart Disease DBQ C&P Examination and a Hypertension DBQ C&P Examination.   A copy of the letter(s) notifying the Veteran of the examination(s) should be associated with the file.

5.  Thereafter, return the Veteran's claim file to the VA physician who provided the July 2013 addendum opinion (or another appropriate examiner, if unavailable) for an addendum opinion. 

The examiner should identify all cardiac disabilities.  Based on the record, the examiner should provide responses to the following for each diagnosed cardiac disability.

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cardiac disability is proximately due to, or caused by, his varicose veins?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cardiac disability has been aggravated, or worsened by, his varicose veins?  

It is requested that the rationale for these opinions include some discussion of the July 2013 VA addendum opinion, including the statement that "findings support the data that chronic venous disease might also indicate increased risk for atherosclerosis."

Detailed reasons for all opinions should be provided.

6. Next, review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

7.  Finally, review the record and readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




